          Case 7:20-cv-04486-KMK Document 28 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CORPORACION COLOMBIANA DE PADRES
 Y MADRES,

                                  Petitioner,                        20-CV-4486 (KMK)
                          v.                                               ORDER
 PEPSICO, INC.,

                                  Respondent.


KENNETH M. KARAS, United States District Judge:

         For the reasons stated on the record at the Oral Argument on January 28, 2021, the Court

denies Petitioner’s Corporación Colombiana de Padres y Madres discovery request under

28 U.S.C. § 1782 in light of the conditions that Respondent has agreed to on the record. The

Clerk of Court is respectfully requested to close the case.

         SO ORDERED.

Dated:     January 28, 2021
           White Plains, New York

                                                               KENNETH M. KARAS
                                                              United States District Judge
